Citation Nr: 0302753	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  98-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability due to 
Agent Orange exposure.

2.  Entitlement to service connection for disability due to 
Nuclear-Biological-Chemical (NBC) exposure.

3.  Entitlement to service connection for a right ankle 
sprain.

4.  Entitlement to service connection for left arm 
disability.

5.  Entitlement to service connection for benign prostatic 
hypertrophy.  

6.  Entitlement to service connection for presbyopia, 
hyperopia, and astigmatism.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.  

8.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

9.  Entitlement to a rating in excess of 30 percent for 
arthritis, left hip, from May 1, 1997 to February 12, 1998.

(The issues of entitlement to service connection for 
residuals of a concussion, for Post-Traumatic Stress Disorder 
(PTSD), for right elbow disability, and for rhinorrhea, and 
the issues of entitlement to increased ratings for service-
connected left elbow disability, left ankle disability, 
sinusitis, arthritis of the hands, residuals of a chip 
fracture of the right foot, history of fractures of toes of 
the left foot, and for a right hip disability, will be the 
subjects of a later decision.) 


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active military service from April 1959 to 
July 1970, and from November 1979 to April 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The issues on appeal were originally before the Board in May 
2000 as well as a number of other issues.  The veteran 
appealed the Board's decision as to certain issues to the 
United States Court of Appeals for Veterans Claims ("the 
Court").  In a November 21, 2001, Order, the Court, in 
pertinent part, vacated the Board's decision as to certain 
issues.  

A number of the issues are addressed in the following 
decision.  However, the Board is undertaking additional 
development on the issues of entitlement to service 
connection for residuals of a concussion, PTSD, a right elbow 
disability, and rhinitis and the issues of entitlement to 
increased ratings for a left elbow disability, a left ankle 
disability, sinusitis, arthritis of the hands, residuals of a 
chip fracture of the right foot, history of fracture of the 
toes of the left foot and for a right hip disability, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these remaining issues.


FINDINGS OF FACT

1.  The veteran had military service in Vietnam from December 
1966 to June 1967, and in the Southwest Asia theater of 
operations in 1990 and 1991.

2.  There is no competent evidence of a current disability 
associated with exposure to Agent Orange or NBC exposure.

3.  There is no competent evidence of an undiagnosed illness 
that is attributable to service in the Persian Gulf.

4.  There is no medical diagnosis of a disability of the 
right ankle.

5.  There is no medical diagnosis of disability of the left 
arm, exclusive of the service-connected left elbow arthritis, 
that is related to military service.

6.  Benign prostatic hypertrophy was not manifested during 
active duty.  

7.  Presbyopia, hyperopia, and astigmatisms are not 
disabilities for the purposes of entitlement to VA 
compensation benefits.

8.  In an October 1979 rating decision, the RO denied service 
connection for a duodenal ulcer; the veteran did not initiate 
an appeal from that determination.  

9.  Evidence received subsequent to the October 1979 rating 
decision which denied service connection for a duodenal ulcer 
is not, by itself or in connection with evidence already of 
record, so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for a duodenal ulcer.  

10.  Prior to September 19, 2000, the veteran had Level III 
hearing acuity in both ears; as of September 19, 2000, the 
veteran had Level III hearing acuity in the right ear and 
Level IV hearing acuity in the left ear.

11.  From May 1, 1997, to February 12, 1998, the veteran's 
service-connected left hip arthritis was productive of marked 
hip disability as manifested by limitation of flexion to 60 
degrees with pain and severe degenerative disease.




CONCLUSIONS OF LAW

1.  A disability due to Agent Orange exposure was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.309 (2002).

2.  A disability due to NBC exposure was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).  

3.  Right ankle disability was not incurred in or aggravated 
by the veterans' active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

4.  Left arm disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§  1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

5.  Benign prostatic hypertrophy was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

6.  Service connection for presbyopia, hyperopia, and 
astigmatism is precluded by governing regulations.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

7.  The October 1979 rating decision which denied service 
connection for duodenal ulcer is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

8.  New and material evidence has not been received since the 
October 1979 rating decision which denied service connection 
for a duodenal ulcer, and the veteran's claim for that 
benefit has not been reopened.  38 U.S.C.A. § 5108 (West 
2002), 38 C.F.R. § 3.156 (2002).  

9.  Prior to September 19, 2000, the criteria for entitlement 
to a compensable rating for service-connected bilateral 
hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).

10.  The criteria for entitlement to a 10 percent rating for 
service-connected bilateral hearing loss have been met, 
effective from September 19, 2000.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).

11.  The schedular criteria for entitlement to a disability 
evaluation in excess of 30 percent for arthritis of the left 
hip from May 1, 1997, to February 12, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010, 5255 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With regard to the issues addressed in this decision, the 
Board finds that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA and private medical records, reports of VA 
examinations, testimony from the appellant and written 
argument from the appellant's representative.  Significantly, 
no additional pertinent evidence has been identified by the 
claimant as relevant to the issues addressed in this 
decision.  Under these circumstances, no further action is 
necessary to assist the claimant with these claims.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection, for increased ratings and 
for reopening claims which were subject to prior final 
denials.  The discussions in the rating decision, statement 
of the case, supplemental statements of the case and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in an October 2002 letter, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

Service Connection Claims
Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In the case of veterans exposed to certain herbicide agents, 
some chronic disabilities, are presumed to have been incurred 
in service if manifest to a compensable degree within a 
specified time after discharge from service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  

Exposure to an herbicide is presumed for all veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116.  This reflects a change in the prior law, and became 
effective December 27, 2001.  The veteran's service personnel 
records demonstrate that the veteran served in the Republic 
of Vietnam during the appropriate time period to presume 
exposure to herbicides.  

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more within 
a specified presumption period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to, fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Service Connection for Agent Orange and NBC Exposure

The veteran asserts that he was exposed to Agent Orange 
during his service in Vietnam and also was possibly exposed 
to chemical agents during his service in the Persian Gulf.  
He reported that he could not identify a specific disability 
that has occurred as a result of his exposure.

Service connection requires evidence of a disability that is 
linked to active duty service.  With respect to claims for 
Agent Orange exposure, if the veteran does not have one of 
the diseases identified in 38 C.F.R. § 3.309(e), that is 
associated with exposure to certain herbicide agents, there 
must be medical nexus evidence to link any other diagnosed 
disability to Agent Orange exposure.  38 C.F.R. § 3.303(d).

With respect to claims for an undiagnosed illness due to 
service in the Persian Gulf, there must be objective evidence 
perceptible to an examining physician, and other, non-medical 
symptoms or indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).

The veteran had military service in Vietnam from December 
1966 to June 1967, and in the Southwest Asia theater of 
operations in 1990 and 1991.

After review of the claims file, the Board is unable to find 
any medical evidence of a diagnosed disability that is 
related to exposure to Agent Orange.  Likewise, there is no 
medical evidence of a diagnosed disability related to Persian 
Gulf service, nor are there signs or symptoms that are 
related to Persian Gulf service which cannot be attributed to 
a diagnosed illness.

The veteran's service medical records are without complaint 
or clinical finding regarding any particular condition 
related to exposure to Agent Orange or related to the 
veteran's service in the Persian Gulf.  Moreover, VA 
outpatient records reflect an Agent Orange/Persian Gulf 
protocol evaluation of the veteran in July 1997 that showed 
diagnoses of degenerative joint disease, history of allergic 
rhinitis, mildly increased blood pressure, anemia of 
questionable cause, tinea pedis, mild benign prostatitic 
hypertrophy, and decreased hearing.  There was no medical 
evidence of a disability related to Agent Orange exposure, 
nor objective signs or symptoms which cannot be attributed to 
a known diagnosis.  Significantly, the veteran reported 
during his August 1997 VA examination that he had no specific 
symptoms related to his service in Vietnam and in the Persian 
Gulf.  

There is no competent evidence of record demonstrating that 
the veteran has one of the disabilities for which service 
connection may be granted on a presumptive basis under 
38 C.F.R. § 3.309(e) based on exposure to herbicides.  None 
of the disabilities diagnosed in the claims file have been 
linked to exposure to herbicides.  The veteran declined to 
provide testimony as to these claims at the time of his 
August 1998 RO hearing.  

With no medical diagnosis of current disability and no 
objective signs and symptoms which cannot be attributed to a 
known disability, the Board must deny the claims based on 
Agent Orange exposure and NBC exposure, to include disability 
due to an undiagnosed illness related to Persian Gulf 
service.

Service connection for right ankle sprain

Service medical records reveal that the veteran was evaluated 
in March and April 1962 after he reported that he had 
experienced repeated right ankle sprains over the past two 
years.  The X- rays were negative, but the medical officer 
noted that the veteran seemed to have increased lateral 
instability of the lateral collateral ligament.  He was 
issued an ankle brace.  There is no further reference to the 
right ankle in the remainder of service medical records 
through 1996.  Moreover, the veteran was the subject of a 
June 1996 Medical Evaluation Board (MEB) because of his hip 
arthritis and other orthopedic problems, and there was no 
report of a right ankle sprain or related disability.

There is likewise no diagnosed disability of the right ankle 
in the VA outpatient medical records.  A July 1997 VA 
evaluation noted no abnormality of the lower extremities, and 
an August 1997 VA examination report reflected full range of 
motion of both ankles with no swelling, redness, tenderness, 
or instability.  X-rays of the right ankle were negative.  
The diagnosis from the August 1997 VA examination was 
bilateral ankle sprains by history.  

The Board finds that there is no competent evidence 
demonstrating that the veteran currently experiences a right 
ankle disability.  

The only evidence of record which indicates that the veteran 
has a current right ankle disability is the veteran's own 
allegations and testimony.  As a lay person, however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
allegations and testimony as to the current existence of a 
right ankle disability is without probative value.  

The Board notes that consideration was give to the veteran's 
testimony regarding weakness and swelling in his right ankle.  
However, despite his report of symptoms, there is no medical 
evidence to substantiate his statements as there is no 
current diagnosis of a right ankle disability.  

Service connection for left arm disability

The service medical records are also without complaints, 
clinical findings, or diagnosis with reference to the left 
arm.  The veteran has been granted service connection for 
arthritis of the left elbow due to injury during service, but 
there is no medical evidence of injury to the left arm during 
service and no currently diagnosed disability of the left 
arm.  The VA examination report of August 1997 was negative 
for clinical findings regarding the left arm.  The veteran 
stated that the pain was confined to his left elbow.  The 
pertinent diagnosis was left arm pain, not found.  He 
essentially reiterated that statement in his August 1998 
hearing testimony and noted that his problems were with his 
left elbow.  There is no medical evidence of a diagnosed 
disability of the left arm that is related to service, 
excluding the left elbow, for which service connection has 
already been established.

The only evidence of record which indicates that the veteran 
has a current left arm disability is the veteran's own 
allegations and testimony.  As a lay person, however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
allegations and testimony as to the current existence of a 
left arm disability is without probative value.  

Service connection for benign prostatic hypertrophy 

The service medical records are devoid of any diagnosis of 
benign prostatic hypertrophy.  The veteran reported hematuria 
in August 1967, after his return from Vietnam and was 
diagnosed as having prostatitis, but that was shown to be 
resolved without further complaint or clinical finding, as 
noted in a May 1984 annual physical evaluation.  In May 1988, 
the veteran reported that he experienced frequent urination.  
A remarks section indicated that the veteran did not 
experience any acute changes or change in his stream.  
However, on a Report of Medical History completed by the 
veteran in June 1990, he denied having or ever having had 
frequent or painful urination.  Physical examinations in 
January 1992 and October 1994 indicated a normal prostate.  

The VA outpatient records reflect that an initial diagnosis 
of benign prostatic hypertrophy was reported during a VA 
Registry evaluation in July 1997.  At that time the veteran's 
prostate was noted to be slightly enlarged, and a diagnosis 
of mild, benign prostatic hypertrophy was reported.  The VA 
examination report of August 1997 also reflected a finding of 
enlarged prostate and a diagnosis of benign prostatic 
hypertrophy.  

During his August 1998 RO hearing, the veteran testified that 
he was treated for a prostate infection in 1967 that had not 
recurred, although he continued to have slow, frequent 
urination.  The veteran is competent to report on this 
symptomatology.  See Harvey, 6 Vet. App. at 393; see also 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) 
(lay testimony is competent only when it regards features or 
symptoms of injury or illness).  He is not competent, 
however, to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  While he may report that he 
experienced symptoms associated with benign prostatic 
hypertrophy, he cannot diagnose the disorder.  Additionally, 
the fact that the veteran's prostate was found to be normal 
on examination in January 1992 and October 1994 weighs 
against a finding that the in-service symptomatology the 
veteran reported was caused by benign prostatic hypertrophy.  

The Board finds the preponderance of the evidence 
demonstrates that the veteran does not have benign prostatic 
hypertrophy which was incurred in or aggravated by active 
duty.  

Service connection for presbyopia, hyperopia, and astigmatism

The service medical records reflect an initial diagnosis of 
"undercompensated presbyopia with normal eye health," in July 
1985.  Subsequent service medical records show diagnoses of 
presbyopia and compound hypertrophic astigmatism with 
accompanying eyeglass prescriptions.

The VA examination of August 1997 included an ophthalmology 
evaluation which indicated that the veteran had presbyopia, 
hyperopia, and astigmatism, both eyes.  He was also noted to 
have normal ocular health.

A VA clinical record from an eye examination dated in July 
1999 included assessments of bilateral refractive error and 
bilateral meibomianitis.  The meibomianitis was not linked to 
active duty.  

A January 2001 clinical record included assessments of 
ametropia, refractive amblyopia and presbyopia.  

For definitional purposes only, the Board notes that 
presbyopia is a visual condition that becomes apparent, 
especially in middle age, and in which loss of elasticity of 
the lens of the eye causes defective accommodation, and 
inability to focus sharply for near vision.  It therefore may 
be considered a refractive error.  McNeely v. Principi, 3 
Vet. App. 357, 364 (1992).  Presbyopia is defined as 
"hyperopia and impairment of vision due to advancing years or 
to old age."  Hyperopia is defined as "that error of 
refraction in which rays of light entering the eye parallel 
to the optic axis are brought to a focus behind the retina, 
as a result of the eyeball being too short from front to 
back; farsightedness."  An astigmatism is an "unequal 
curvature of the refractive surfaces of the eye."  Dorland's 
Illustrated Medical Dictionary 151, 797, 1349 (28th ed. 
1994).

Ametropia is "an error of refraction so that with the eye at 
rest the retina is not in conjugate focus with light rays 
from distant objects."  Stedman's Medical Dictionary 58 (26th 
ed. 1995).  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).  Such is not the case here. There is no medical 
evidence of disease or injury to the veteran's eyes during 
service.  In June 1982 he was treated for a "probable" 
conjunctival foreign body irritation of the left eye, but 
after further evaluation, no foreign body was found.  There 
was no evidence of residual irritation or further eye 
problem.

Thus, the veteran's claim for service connection for 
presbyopia, hyperopia and astigmatism are claims based upon 
refractive errors of the eye, and must be denied as a matter 
of law.  Where the law and not the evidence is dispositive of 
the issue before the Board, the claim is denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

With regard to the finding of meibomianitis in July 1999, the 
Board notes there was no indication of the presence of the 
disability during either of the veteran's periods of active 
duty, despite undergoing several eye examinations.  The 
preponderance of the evidence demonstrates that the 
meibomianitis was not incurred in or aggravated by active 
duty.  

With regard to the notation of ametropia on the July 2001 
clinical record, service connection is not warranted as this 
is by definition a refractive error of the eyes for which 
service connection must be denied as a matter of law. 

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a duodenal 
ulcer.

As hereinafter explained, the veteran's claim of service 
connection for a duodenal ulcer was previously denied, and he 
did not appeal.  The prior decision is therefore final.  38 
U.S.C.A. § 7105(c).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108. 

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d  1356 (Fed. Cir. 1998).  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

In August 1978, the veteran claimed service connection for 
ulcers.  The evidence before the RO at that time included 
service medical records showing treatment for ulcer disease 
in 1961, and a March 1979 VA examination report reflecting a 
diagnosis of chronic peptic ulcer disease.

The service medical records show that the veteran's ulcer 
disease was initially discovered in March 1961 when he was 
hospitalized and treated for associated symptoms.  It was 
also noted at that time that the veteran was treated for 
ulcer disease in 1957 or 1958, prior to his April 1959 
enlistment.  Subsequent to the hospital admission, a medical 
officer reported that the veteran had "proved duodenal ulcer 
prior to his entrance into the Marine Corps, but enlisted 
fraudulently by stating that he had no stomach trouble."  The 
records also reflected that in September 1962 and March 1963, 
the veteran was prescribed an antacid and antispasmodic after 
a negative upper gastrointestinal series in 1962.  His 
remaining service medical records through 1997 show no 
complaints or clinical findings associated with ulcer disease 
and there is no record of further diagnoses of ulcer.

The VA examination of March 1979 included an upper 
gastrointestinal series that showed no evidence of gastric 
ulcer, but there was a mild deformity of the duodenal bulb 
that was suspected to represent scarring from old ulcer 
disease.

The veteran's claim for service connection for ulcers was 
denied by the RO on the basis that the veteran had an ulcer 
prior to his entrance into service.  The RO found that the 
veteran's ulcer had not been aggravated beyond the natural 
progressive development of the disease, and that his 
treatment during service was ameliorative, therefore he was 
not entitled to service connection.

The veteran was notified of the October 1979 rating decision 
and furnished notice of appellate rights and procedures, but 
he did not initiate and complete an appeal.  Accordingly, the 
October 1979 determination became final. 38 U.S.C.A. § 
7105(c).

In June 1997, the veteran filed a claim for service 
connection for a stomach ulcer that reportedly began in 
February 1961.  

At the time of a July 1997 VA Agent Orange and Persian Gulf 
examination, the veteran reported that he was hospitalized 
for peptic ulcer disease in 1960 and had occasional flare-up 
since that time but nothing significant.  Peptic ulcer 
disease was not diagnosed at the time of the examination.  

On VA examination in August 1997, the veteran reported that 
he had had an ulcer treated in 1960 but was not having any 
problems with it at the time of the examination.  The 
pertinent diagnosis was stomach ulcer by history.  

September and October 1997 VA clinical records include 
assessments of duodenal ulcer.  

At the time of an August 1998 RO hearing, the veteran's 
representative reported that no testimony would be 
forthcoming concerning a claim for service connection for 
ulcers.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a duodenal ulcer.  

The reports of the July and August 1997 VA examinations are 
cumulative of previously considered evidence and do not 
constitute "new" evidence for the purposes of reopening the 
veteran's claim.  The VA examination reports merely reiterate 
the veteran's history of a stomach ulcer during service, 
which is not in dispute.  As shown in the service medical 
records, the veteran's ulcer existed prior to service and was 
treated during service, without evidence of recurrence.  As 
the United States Court of Appeals for the Federal Circuit 
noted, according to the plain language of 38 C.F.R. § 
3.156(a), evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, slip op. at 8-9, No. 99-7019 (Fed. Cir. Feb. 
15, 2000).

Moreover, in response to the veteran's assertion that his 
condition began during service, the RO considered the 
veteran's condition in 1979 in light of the presumption of 
soundness and found that the veteran's preexisting condition, 
which became symptomatic during service, was ameliorated by 
treatment during service and was not subject to service 
connection, and the veteran has not submitted medical 
evidence to show otherwise.  See 38 C.F.R. § 3.306(b).  

The VA clinical records which were submitted subsequent to 
the October 1979 rating decision are new but not material.  
The Court has held that additional evidence, which consists 
of records of post-service treatment that do not indicate in 
any way that a condition is service-connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

Accordingly the Board finds that there is no evidence 
submitted with respect to this claim, which by itself, or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for ulcer disease.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Thus, it follows that the claim has not been 
reopened. 

Increased Ratings Claims
General Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The increased ratings claims involve appeals as to the 
initial rating of the appellant's service-connected 
disabilities, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings. Id. at 9.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Increased rating for bilateral hearing loss

The veteran was granted service connection for bilateral 
hearing loss effective from May 1997.  In conjunction with 
his claim for an increased rating, he was afforded a VA 
audiological examination in February 1998.  Puretone 
threshold averages were reported to be 29 decibels for the 
right ear and 30 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
for the right ear and 94 percent for the left ear.  The 
diagnosis was slight, high frequency sensorineural hearing 
loss, bilaterally.

On VA audiological examination in October 1998, puretone 
averages for the right ear were reported to be 32.5 decibels 
and 35 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent for the right ear 
and 76 percent for the left ear.  The diagnosis was slight, 
high frequency sensorineural hearing loss, bilaterally.

On VA audiological examination in September 2000, puretone 
averages for the right ear were reported to be 41.25 decibels 
and 37.50 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent for the 
right ear and 72 percent for the left ear.  The impression 
was mild to moderate bilateral sensorineural hearing loss.

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to June 
10, 1999, neither the RO nor the Board could apply the 
revised rating schedule to a claim. 

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered. 38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2000).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2000).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.   

When the audiometric findings from the first two examination 
are applied to rating criteria under 38 C.F.R. § 4.85 Table 
VI they result in right ear I and left ear I designations for 
the February 1998 examination and right ear III and left ear 
III designations for the October 1998 examination.  This 
level of hearing loss warrants a non-compensable evaluation 
when they are applied to 38 C.F.R. § 4.85, Table VII.  

The audiometric findings of the veteran's September 19, 2000, 
VA examination, correspond to Level III hearing loss in the 
right ear and Level IV hearing loss in the left ear.  Level 
III hearing loss in one ear and Level IV hearing loss in the 
other ear warrants a 10 percent, but no greater than 10 
percent, evaluation under Diagnostic Code 6100.  The Board 
notes that none of the pertinent thresholds is 55 decibels or 
more, nor is the puretone threshold 30 decibels or less at 
1,000 Hertz, and 70 decibels or more at 2,000.  Therefore, 
the provisions of 38 C.F.R. § 4.86 are not applicable. 

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Id. at 9.  In 
the case at hand, as an increased rating is warranted, the 
Board finds that a staged rating is appropriate.  The first 
evidence of the presence of compensable hearing loss is the 
report of the September 19, 2000, VA audiological evaluation.  
The Board finds the effective date for the grant of the 10 
percent evaluation for the bilateral hearing loss is 
therefore September 19, 2000. 



Increased rating for arthritis, left hip

The veteran was granted service connection for arthritis of 
the left hip and eventually assigned a 30 percent rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5255, 
effective May 1997.  In February 1998, he underwent a total 
left hip arthroplasty due to severe degenerative joint 
disease, and was assigned a 100 percent total rating through 
April 1, 1999, which was reduced to 30 percent thereafter. 

The veteran's left hip disability was evaluated under the 
diagnostic code for traumatic arthritis (Diagnostic Code 
5010), as applied to impairment of the femur (Diagnostic Code 
5255).  According to Diagnostic Code 5255, a 30 percent 
rating is warranted for marked knee or hip disability.  The 
other applicable Diagnostic Code is 5252, which provides for 
a 40 percent rating for limitation of flexion to 10 degrees.  

There are no VA outpatient records regarding the condition of 
the veteran's left hip after separation from service in April 
1997, until a July 1997 Registry evaluation, which referred 
only to degenerative joint disease of both hips.  The August 
1997 VA examination report reflected the veteran's complaints 
of pain in both hips and the range of motion study showed 
limitation of flexion of the left hip to 60 degrees.  An X-
ray of the left hip showed severe degenerative changes with 
complete loss of joint space, end-plate sclerosis and 
subchondral cyst formation as well as some mild lateral 
subluxation of the left femoral head.  Subsequent VA 
outpatient reports noted the veteran's severe degenerative 
joint disease and increased reports of pain, leading up to 
the total left hip arthroplasty in February 1998.  The 
veteran offered no testimony regarding his left hip during 
the August 1998 hearing.

The Board finds a rating in excess of 30 percent is not 
warranted for arthritis of the left hip from May 1, 1997, to 
February 12, 1998.  There is no competent evidence of record 
demonstrating that the disability resulted in limitation of 
flexion to 10 degrees or less.  Nor is there evidence of 
record which would allow for a grant of an increased rating 
based on 38 C.F.R. §§ 4.40, 4.45 due to functional loss as a 
result of pain or weakness.  The evidence of record documents 
that the veteran reported experiencing increasing pain in his 
hip during the time period in question, but there is no 
evidence to indicate that this pain was productive of a 
limitation of flexion to 10 degrees or less.  The veteran has 
not alleged such restriction and there is no objective 
evidence of such limitation.  

As an increased rating is not warranted, the Board finds that 
a staged rating is not appropriate.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Increased ratings claims extraschedular consideration and 
benefit of the doubt consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of  extraschedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions.


ORDER

Entitlement to service connection is not warranted for the 
following: disability due to Agent Orange exposure, 
disability due to NBC exposure, right ankle sprain, left arm 
disability, benign prostatic hypertrophy, presbyopia, 
hyperopia, and astigmatism is not warranted.  Additionally, 
new and material evidence has not been received to reopen the 
claim of entitlement to service connection for a duodenal 
ulcer.  Further, entitlement to a rating in excess of 30 
percent for arthritis, left hip, from May 1, 1997, to 
February 12, 1998 is not warranted, and entitlement to a 
compensable rating for bilateral hearing loss prior to 
September 19, 2000, is not warranted.  To this extent, the 
appeal is denied.

Entitlement to a 10 percent rating for bilateral hearing loss 
is warranted, effective from September 19, 2000, subject to 
the laws and regulations pertaining to monetary awards.  To 
this extent, the appeal is granted.  


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

